

117 HRES 343 IH: Recognizing the 500th anniversary of the founding of the city of San Juan, Puerto Rico.
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 343IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Miss González-Colón (for herself, Ms. Velázquez, Mrs. Murphy of Florida, Mr. Diaz-Balart, Mr. Gimenez, and Mr. Soto) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the 500th anniversary of the founding of the city of San Juan, Puerto Rico.Whereas, since 1898, after the Spanish-American War and with the ratification of the Treaty of Paris, Puerto Rico has been a territory of the United States;Whereas the city of San Juan, Puerto Rico’s capital, is the oldest continuously inhabited city established by Europeans within United States territory, as reference, the city of Saint Augustine, in the State of Florida, was established in 1565, which makes the city of San Juan about 44 years older;Whereas San Juan is also the third oldest capital city established by Europeans in the Americas, after Santo Domingo, Dominican Republic (1496), and Panama City, Panama (1519);Whereas San Juan is home to the second oldest church in the Americas, Iglesia San José, which started construction in 1532 and has just reopened its doors after more than two decades of restoration work;Whereas the Palacio de Santa Catalina, also known as La Fortaleza, initially constructed between 1533 and 1540, also located in San Juan, is the oldest executive mansion in continuous use in the Americas;Whereas, on March 4, 1513, Juan Ponce de León, Puerto Rico’s first Governor and conquistador, departed from Puerto Rico to lead the first known expedition to what is now the State of Florida;Whereas Juan Ponce de León was interred in San Juan in 1521 and his tomb is now located in the Cathedral of San Juan Bautista;Whereas the architectural and cultural heritage of San Juan has been recognized by the United Nations as a World Heritage Site, and by the United States National Park Service with the establishment of the San Juan National Historic Site, are constituted by the fortifications built between the 1500s and 1700s to protect San Juan against invading forces, including Castillo San Felipe del Morro, most of the city walls, the San Juan Gate and Fort San Juan de la Cruz, and Fort San Cristóbal, considered the largest fortress built in the Americas;Whereas these fortifications remained active defenses of the United States Military until the Second World War, and on March 21, 1915, Lieutenant Teófilo Marxuach, officer at El Morro Castle, ordered fire upon the German armed supply ship Odenwald trying to force its way out of San Juan Bay to deliver supplies to German submarines in the Atlantic Ocean, in what is considered to be the first shot fired by the regular Armed Forces of the United States against any ship flying the colors of the Central Powers of World War I;Whereas, in 1946, Felisa Rincón de Gautier was appointed mayor of San Juan, making her the first woman mayor of a capital city in the Americas;Whereas, in 1959, San Juan was awarded the All-America City Award, an award given by the National Civic League, which recognizes communities that leverage civic engagement, collaboration, inclusiveness, and innovation to successfully address local issues;Whereas the Escuelas Maternales, established in San Juan by mayor Rincón de Gautier would eventually become the model for the Head Start programs in the United States;Whereas San Juan has hosted several major sporting events including—(1)1966 Central American and Caribbean Games;(2)1979 Pan American Games; (3)Baseball Winter League Caribbean World Series: 1950, 1954, 1958, 1971, 1975, 1979, 1984, 1995, 1999, 2015, and 2020; (4)World Baseball Classic: 2006, 2009, and 2013; (5)1974 FIBA World Championship (basketball);(6)FIBA Americas Championship: 1980, 1993, 1999, 2003, and 2009; and(7)2010 Latin American Regional Special Olympics;Whereas the city of San Juan is now a main center of industry, commerce, and culture and a touchstone of the culture of the Puerto Rican community across the United States and the world; andWhereas the city of San Juan will celebrate the quincentennial anniversary of the city from September 2021 to May 2022: Now, therefore, be itThat the House of Representatives—(1)recognizes the 500th anniversary of the founding of the city of San Juan, Puerto Rico;(2)honors the history of the city of San Juan, Puerto Rico; and(3)encourages the people of the United States to observe and recognize the quincentennial anniversary of the city of San Juan.